Citation Nr: 1107718	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  05-03 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD) for purposes of accrued 
benefits.

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 
1945.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from October 2003 and October 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Service connection was granted and a 30 
percent disability rating was awarded for PTSD effective from 
June 5, 2003, in the former decision.  A TDIU was denied in the 
latter decision.  The Veteran perfected appeals with respect to 
each decision.

By a February 2005 rating decision, the RO increased the 
disability rating for the Veteran's PTSD from 30 percent to 50 
percent effective from June 5, 2003.  The issue of his disability 
rating for PTSD remained in appellate status, however, as this 
increase did not represent the maximum rating available.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this matter for additional development in 
November 2006.  After this development was completed, the Board 
issued a decision in April 2007 denying both an initial 
evaluation in excess of 50 percent for PTSD and a TDIU.  The 
Veteran perfected an appeal to the United States Court of Appeals 
for Veterans Claims (Court) in September 2007.

On October 25, 2008, before the Court reached a decision on the 
merits of the appeal, the Veteran died.  The Court therefore 
issued an Order in March 2009 vacating the Board's April 2007 
decision and granting VA's motion to dismiss the appeal for lack 
of jurisdiction.

Complying with the Court's Order, the Board issued a decision in 
April 2009 dismissing the appeal.  It was noted therein that an 
eligible person could request to be substituted as the Veteran.  
Such substitution was requested by the appellant in a June 2009 
statement.  Thereafter, her request was granted by the RO in an 
undated memorandum.

The Board notes that the substance of April 2007 BVA opinion was 
never addressed by the Court and that the case was returned by 
the Court to the Board, and then the Board to the RO to permit 
the formal substitution of the appellant for the Veteran in his 
claim.  Consequently, the Board was reissued its April 2007 
decision with only minor and non-substantive changes since the 
analysis of the evidence of record at the time of that opinion 
has not changed by virtue of the substitution of the appellant 
for the Veteran.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Prior to the Veteran's death his PTSD was productive of no 
more than occupational and social impairment with reduced 
reliability and productivity.

2.  Prior to the Veteran's death he was service-connected for 
PTSD, evaluated as 50 percent disabling; for residuals of cold 
injury to the right foot, evaluated as 20 percent disabling; for 
residuals of cold injury to the left foot, evaluated as 20 
percent disabling; for tinnitus, evaluated as 10 percent 
disabling; and for bilateral hearing loss, evaluated as 
noncompensably disabling, for a combined schedular rating of 70 
percent.  

3.  Prior to the Veteran's death his service-connected 
disabilities were not shown to have been of such severity so as 
to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 50 percent for PTSD, 
for purposes of accrued benefits, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the assignment of a total disability rating 
based upon individual unemployability, for purposes of accrued 
benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1-4.14, 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appeal, the Board is required 
to ensure that the VA's "duty to notify" and "duty to assist" 
obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010).  The notification 
obligation in this case was accomplished by way of letters from 
the RO to the Veteran dated in June 2003, June 2005, April 2006, 
and September 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  In addition, the 
Veteran and his representative did not make the RO or the Board 
aware of any additional evidence that needed to be obtained in 
order to fairly decide this appeal, and did not argue that any 
error or deficiency in the accomplishment of the duty to notify 
or duty to assist prejudiced him in the adjudication of his 
appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty to 
notify and the duty to assist have been satisfied and will 
proceed to the merits of the appeal.  

Increased Rating

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this case, the 
Veteran timely appealed the rating initially assigned for his 
PTSD on the original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection on June 
5, 2003.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Under the relevant rating criteria for PTSD, a 50 percent rating 
is assigned when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

Treatment records dated from June 2003 to September 2005 show 
various PTSD symptoms, including guilt, hypervigilance, an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbance, nightmares, irritability, anxiousness, anger, 
isolation from others, inappropriate behavior, and problems with 
memory and concentration.  

The Veteran underwent VA psychiatric examinations in September 
2003 and December 2006.  On VA examination in September 2003, the 
Veteran reported experiencing difficulty sleeping related to 
combat-related nightmares.  He stated that he was easily startled 
and described hypervigilant behavior.  Mental status examination 
revealed a neutral mood with appropriate affect.  His speech was 
noted to be normal, as were thought processes and content.  There 
were no perceptual problems noted.  He denied experiencing 
homicidal or suicidal ideations.  Insight and judgment were fair, 
as was impulse control.  His symptoms were determined to be 
moderate in degree.

With regard to his social history, the Veteran reported that he 
had been married since 1955, and that he had two children.  He 
described his relationship with his family as good.  He also 
reported that he had a number of close friends and was also close 
to members of his extended family.  With regard to recreation, 
the Veteran reported that he tried to keep busy.  He stated that 
he enjoyed going to concerts and spending time at the beach.  
With regard to his occupational history, the Veteran reported 
that he had retired at the age of 65.  Prior to being retired, he 
had been self-employed.  

The examiner determined that the most appropriate diagnosis for 
the Veteran was moderate PTSD.  The Veteran was 83-years-old, 
married, with a supportive family, and a productive work history.  
Based upon the above symptoms, a Global Assessment of Functioning 
(GAF) score of 55 was assigned.  The examiner additionally 
determined that the Veteran's PTSD symptoms did not prevent him 
from being employed.

On examination in December 2006, the Veteran complained of 
irritability, isolation from others, hypervigilance, flashbacks, 
and difficulty sleeping secondary to weekly nightmares and 
anxiety.  He stated that he generally got up two to three times 
per night to use the bathroom and to walk around the house.  He 
stated that he generally got between six and seven hours of sleep 
per night.  Mental status examination revealed an anxious mood 
with normal affect, unremarkable speech, thought process, and 
thought content.  Delusions were neither reported nor observed.  
He denied suicidal or homicidal ideations.  His memory was found 
to be intact, and his judgment and insight were good.

With regard to his social interaction, the Veteran reported that 
while he often isolated himself, he occasionally played cards 
with friends and went to socials at the clubhouse.  He reported 
that he was no longer able to play golf, an activity he had once 
enjoyed, as a result of back pain, but that he did do some 
fishing.  Otherwise, he watched television and listened to music.  
He avoided watching war movies as they triggered an increase in 
PTSD symptoms.  The Veteran noted that his wife was bothered by 
his anxiety, and that he had limited tolerance in dealing with 
others.  With regard to his occupational history, the Veteran 
reported that he had retired in 1985, when he became eligible for 
retirement based upon age or duration of employment.  

The examiner determined that the most appropriate diagnosis for 
the Veteran was moderate PTSD.  The examiner noted that the 
Veteran's current level of functioning was maintained with 
limited outpatient psychotherapy and did not require medication.  
Based upon the above symptoms, a GAF score of 60 was assigned.  

The Veteran and his spouse, the appellant, testified before the 
Board in September 2006.  At that time, the Veteran reported that 
his PTSD symptoms had been exacerbated by the war in Iraq.  He 
currently experienced difficulty sleeping due to combat-related 
nightmares and experienced intrusive thoughts related to combat 
during the day.  With regard to social interaction, the Veteran 
reported that he was often tense and that his PTSD made him 
irritable.  He stated that he often took out his frustrations on 
his spouse, and acknowledged that he could have been a better 
husband over the years.  The Veteran described his typical day as 
"trying to stay busy."  He stated that he often did jobs around 
the house and went shopping with his wife.  He reported that he 
did engage in social activities such as getting together with 
friends.  He stated that he attended church on a regular basis, 
but that he had to sit in the back of the congregation so as to 
not have anyone behind him.  With regard to his occupational 
history, the Veteran reported that he had been self-employed as a 
salesman for over 30 years, and had been retired since 1985, when 
he reached the age of retirement.  He noted, however, that his 
irritability and difficulty in getting along with others was a 
factor in his decision to retire.  

The Veteran's spouse described the Veteran as having an 
exaggerated startle response, and a bad temper.  She described 
his sleep as very restless, stating that he often spoke or made 
noises while asleep, and that he frequently got up during the 
night.  The Veteran's spouse also noted that while the Veteran 
did occasionally go shopping with her, he frequently went back to 
the car to wait for her after 20 minutes, or did not get out of 
the car at all.

The September 2003 and December 2006 VA examinations assigned GAF 
scores of 55 and 60, respectively.  Other treatment records dated 
from June 2003 to September 2005 reflect GAF scores of 61 and 55, 
including 55 most recently in September 2005.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
See Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric impairment 
at the moment of examination, by words or by a GAF score, is to 
be considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores from 61 to 70 generally reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, and having some meaningful 
relationships.  GAF scores of 60 generally reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with peers or 
coworkers).  GAF scores of 55 generally reflect some moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 40 to 50, which the Veteran does not have, 
reflect serious symptoms (suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th Ed.) (DSM-IV).

While the Veteran indicated that he was frequently irritable, 
intolerant of others, and that he often isolated himself, it 
appears that he did have a few significant social contacts, in 
the sense that he had been married since 1955 and described his 
relationship with his wife, two children, and extended family as 
good.  The record reflects that the Veteran looked forward to 
summering in Florida, particularly as he then got to spend time 
with his son and grandchild.  He additionally described a network 
of close friends with whom he socialized.  With regard to the 
Veteran's occupational history, while the Veteran had been 
retired since 1985, and described difficulty getting along with 
others as contributing to his decision to retire, his work 
history was stable.  While the Veteran may have experienced 
exacerbations of his symptoms, his symptoms overall appeared to 
be no more than moderately severe.  

In any event, the emphasis in psychiatric ratings is not solely 
on social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  
38 C.F.R. § 4.126.  Here, there is no indication that the 
Veteran's psychiatric disability overall interfered with his 
ability to work beyond that contemplated by the 50 percent rating 
criteria.  Indeed, the evidence weighs against such a finding, as 
the September 2003 examiner specifically found that the Veteran's 
PTSD symptoms did not render him unable to retain employment.  
Additionally, there is no evidence of a more than mild disorder 
in thought process or content, or of psychotic symptoms.  These 
factors indicate that the Veteran was not seriously 
occupationally and socially impaired.  PTSD of a moderately 
severe disability warrants no more than a 50 percent disability 
rating.

Thus, the Board finds that the Veteran warranted no more than a 
50 percent disability rating for PTSD.  In the judgment of the 
Board, the evidence as a whole demonstrates occupational and 
social impairment with reduced reliability and productivity due 
to various symptoms, as required for a 50 percent rating.  With 
respect to whether his disability warranted more than a 50 
percent disability rating, however, the Board finds that the 
preponderance of the evidence is against entering such a finding.  
The Veteran's PTSD alone was not shown to have severely impaired 
his ability to obtain or retain employment.  Nor was the Veteran 
shown to have had deficiencies in most areas, or obsessional 
rituals which interfered with routine activities, speech that was 
intermittently illogical or obscure, near continuous panic or 
depression which affected his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds that an 
evaluation in excess of 50 percent is not warranted.  While the 
Veteran occasionally had episodes of impaired impulse control and 
outbursts of anger, the Board finds that the overall level of 
symptomatology did not more nearly approximate the criteria for a 
70 percent rating.  The Veteran still maintained some effective 
relationships and his disability was not productive of 
deficiencies in most areas (work, family relations, judgment, 
thinking, or mood).

As the preponderance of the evidence is against the claim for an 
increased initial rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is whether the Veteran's service connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set 
forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when 
there is a single disability or a combination of disabilities 
that results in a 100 percent schedular evaluation.  Subjective 
criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU 
when, due to service-connected disability, a Veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the Veteran does not meet the aforementioned 
percentage requirements, a total rating may nonetheless be 
assigned upon a showing that the individual is unable to obtain 
or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the Veteran was service connected for bilateral hearing 
loss, evaluated as noncompensably disabling; tinnitus, evaluated 
as 10 percent disabling; residuals of cold injuries to the lower 
extremities, with each lower extremity rated as 20 percent 
disabling; and for PTSD, evaluated as 50 percent disabling.  The 
combined evaluation was 70 percent.  The Veteran thus met the 
percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether the 
Veteran was unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational and 
occupational background.  A review of the record reveals that the 
Veteran worked as a salesman for over 30 years, prior to retiring 
in 1985 at the age of 65.  The Veteran reported that the 
residuals of cold injuries to the lower extremities made it 
difficult for him to stand or walk for prolonged periods at the 
end of his career.  He did not, however, reported that any of his 
service-connected disabilities caused him to frequently have to 
take time off from work.  Nothing in the record suggests that the 
Veteran's service-connected disabilities played any role in his 
ceasing to be employed.  In September 2006 testimony before the 
Board, the Veteran reported that while his irritability and 
difficulty in getting along with others, secondary to his PTSD, 
were factors in his decision to retire, his principal reason for 
retiring was that he had worked as a salesman for 30 years and 
had reached the age of retirement.

In December 2006, the Veteran underwent VA examination to 
determine the extent to which his service-connected disabilities 
rendered him unemployable.  Only the residuals of cold injuries 
to the lower extremities were found to have any impact on his 
level of employability.  The examiner found that the Veteran's 
cold injuries prohibited him from being employed in a capacity 
that required him to ambulate or stand for any length of time, as 
he had a severely antalgic gait and his feet became painful with 
any significant standing or walking.  However, the examiner found 
no reason that he could not be employed in a job consisting 
solely of sedentary duties, as this type of activity did not 
exacerbate his symptoms.  On psychiatric examination, the 
Veteran's PTSD symptoms were found to be no more than moderate, 
and to have no effect on his ability to retain employment. 

After a thorough review of the record, the Board finds that the 
functional limitations imposed by the Veteran's service-connected 
disabilities did not preclude his performance of substantially 
gainful employment.  While the Veteran's bilateral hearing loss 
and tinnitus were not specifically addressed on examination in 
December 2006, his hearing loss had been found to be 
noncompensably disabling and there is no evidence of record that 
his tinnitus would have precluded him from being employed.  In 
sum, there is no competent evidence of record showing that the 
Veteran was unable to maintain substantially gainful employment 
due to the severity of his service-connected disabilities.

The Board acknowledges that the Veteran had problems with his 
service-connected disabilities, including limitation of motion 
and pain, and moderate symptoms related to PTSD, but these 
factors were reflected in his 70 percent rating.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  While his service-connected 
disabilities may have caused some economic inadaptability, this 
also was taken into account in his assigned evaluation.  In this 
case, there is no showing of total individual unemployability 
based solely on these disabilities.

Based upon the foregoing, the Board concludes that the 
preponderance of the evidence does not demonstrate that the 
Veteran's service-connected disabilities alone, when considered 
in association with his educational attainment and occupational 
background, rendered him unable to secure or follow a 
substantially gainful occupation.  Although he had not been 
employed since 1985, the preponderance of the evidence is against 
finding that his service-connected disabilities resulted in his 
unemployability.  Indeed, the evidence reflects that the Veteran 
voluntarily retired once he attained the age of retirement.  In 
the absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
combined disability evaluation of 70 percent, the preponderance 
of the evidence is against his claim.  Accordingly, a total 
disability rating based upon individual unemployability due to 
service-connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

An initial evaluation in excess of 50 percent for PTSD, for 
purposes of accrued benefits, is denied.

A total disability rating based upon individual unemployability, 
for purposes of accrued benefits, is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


